DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed March 12, 2021, is entered.  Applicant amended claims 1 and 7.  No new matter is entered.  Claims 1 and 3-9 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., Bioresource Technology, 206 (2016) 285-289, which is cited in Applicant’s IDS, in view of Miyata et al. (U.S. Publication No. 2011/0143253) and Okumura et al. (U.S. Publication No. 2009/0239116).
With respect to claims 1, 3, 4, 5, 6, 7, 8, and 9, Pan teaches a microbial fuel cell battery having a cathode comprising a catalyst layer, wherein the catalyst layer contains a mixture of Fe-N-C, a non-platinum catalyst, and PTFE, a binder material.  Abstract and Sec. 2.2., Air-cathode fabrication.  Pan further teaches the catalyst layer is formed from an emulsion of PTFE and the Fe-N-C catalyst, meaning the catalyst is dispersed in the material within the scope of the claimed invention.  Sec. 2.2. Air-cathode fabrication.
Pan is silent as to the thickness of the catalyst layer.
prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Pan with Miyata is the use of a known technique to improve a similar device in the same way.  Both Pan and Miyata are directed toward cathode catalyst layers that are non-platinum containing.  Miyata teaches such a catalyst is effectively formed with a thickness of between 0.01 and 2,000 micrometers.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form Pan’s catalyst layer within the range taught by Miyata because Miyata establishes it to be an effective thickness for such a catalyst layer, meaning the modification has a reasonable expectation of success.
Modified Pan is silent as to whether the catalyst layer contains an electrolyte material.
However, Okumura, which deals with fuel cells, teaches solid polymer electrolyte, such as perfluorosulfonic-acid based electrolytes (NAFION®) are incorporated into the catalyst layer of a similarly structured fuel cell.  Paragraphs 50-53.  Okumura teaches the electrolyte is specifically selected for its high ion conductivity.  Paragraph 52.
Furthermore, NAFION is sulfonated tetrafluoroethylene, meaning it is of particular relevance to Pan’s binder, which is polytetrafluoroethylene.  Sec. 2.2. Air-cathode fabrication.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate perfluorosulfonic-acid based electrolyte into the catalyst layer taught by Pan and Miyata, as combined above, because 
Okumura further teaches the electrolyte is added in a 2:1 catalyst to electrolyte weight ratio, meaning the ratio of a weight of the electrolyte material to a total weight of the catalyst and electrolyte material is 33%.  Paragraph 82.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Regarding the EW value of the electrolyte material, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges perfluorocarbon sulfonic-acid based polymer is an exemplary electrolyte material falling within the EW range.  Specification, Page 12, Lines 10-21.
A similar rationale is applicable to the conductance of the catalyst layer.  Pan, Miyata and Okumura, as combined above, teach a catalyst layer meeting the non-platinum carbon-containing catalyst requirements of the claimed invention, wherein the layer further comprises an electrolyte material meeting the requirements of the claimed invention.  Okumura teaches the electrolyte material imparts ion conductivity to the catalyst layer.  Accordingly, given that Pan, Miyata and Okumura, as combined above, teach a catalyst layer meeting the composition and material 
(3)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground(s) of rejection.  Applicant’s amendment necessitated the rejection.
(4)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796